COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  MAX GROSSMAN/CITY OF EL PASO,                  §             No. 08-19-00272-CV

                       Appellant,                §                Appeal from the

  v.                                             §              384th District Court

  CITY OF EL PASO/MAX GROSSMAN,                  §           of El Paso County, Texas

                       Appellee.                 §            (TC# 2017-DCV2528)

                                            §
                                          ORDER

       Appellant’s brief was due on Wednesday, December 24, 2019. Appellant asked for an
extension to file the brief on Friday, December 27, 2019. However, under Tex.R.App.P. 4.1(a),
because the due date fell on a state holiday, and because December 25 and 26 were also state
holidays, the due date for the Appellant's Brief was pushed forward to the next non-holiday
workday: Friday, December 27, 2019. Appellant timely filed his brief before midnight on Friday,
December 27, 2019. As such, Appellant was already entitled to the relief requested in the motion
for extension of time, rendering the motion moot.



       IT IS SO ORDERED this 30th day of December, 2019.


                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.